Citation Nr: 0927605	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  05-10 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for hearing loss 
of the right ear has been submitted.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to 
January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 Regional Office (RO) 
in St. Louis, Missouri rating decision, which declined to 
reopen the Veteran's claim for service connection for 
bilateral hearing loss.  The Veteran was subsequently granted 
service connection for hearing loss of the left ear in a 
March 2007 rating decision.

The Veteran had a local hearing before an RO hearing officer 
in September 2005 and a hearing before the undersigned 
Veterans Law Judge in September 2008.  Transcripts of each 
proceeding have been associated with the claims folder.  

The Veteran's case was remanded by the Board for additional 
development in October 2008.  The case is once again before 
the Board.


FINDINGS OF FACT

1.  An RO decision dated in January 1997, denied the 
Veteran's claim for service connection for bilateral hearing 
loss on the basis that there was no evidence showing the 
claimed condition existed and was possibly related to 
service.

2.  The Veteran was subsequently granted service connection 
for hearing loss of the left ear in a March 2007 rating 
decision.

3.  Evidence received since the January 1997 decision does 
not raise a reasonable possibility of substantiating the 
claim for service connection for hearing loss of the right 
ear.


CONCLUSIONS OF LAW

1.  The January 1997 decision that denied the claim for 
entitlement to service connection for a bilateral hearing 
loss disability is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. § 20.1100 (2008).

2.  Evidence received since the January 1997 rating decision 
is not new and material, and, therefore, the claim may not be 
reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

The VCAA letter dated in September 2003 satisfied many of the 
VA's duty to notify provisions.  See 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  This letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that with regard to matters that 
involve a request to reopen a previously denied claim for 
service connection based upon the receipt of new and material 
evidence, in addition to providing notice of the evidence and 
information that is necessary to establish entitlement to 
service connection, VA must first notify a claimant of the 
evidence and information that is necessary to reopen the 
claim.  To that end, the Court determined that in the context 
of a claim to reopen, the VCAA requires that VA must first 
review the bases for the prior denial of record, and then 
release a notice letter to the Veteran that explains the 
meaning of both "new" and "material" evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  Id. 
 
The Board acknowledges that the September 2003 letter was 
insufficient to satisfy the notice requirements set forth in 
Kent.  The Board, however, notes that the letter included 
specific examples of evidence that could be provided to 
substantiate the Veteran's claim.  The Veteran also received 
a local hearing in September 2005 where additional examples 
of evidence the Veteran could submit to substantiate his 
claim were discussed, as well as the basis for the previous 
denial of the Veteran's claim.  In addition, the Veteran was 
advised in the March 2005 Statement of the Case as to the 
basis of the last denial of service connection for his 
hearing loss of the right ear on the merits and provided a 
definition and explanation as to the requirements of new and 
material evidence.  At all points during the adjudication 
process the Veteran was represented by a veteran service 
organization (VSO) and through his VSO representative 
explicitly argued against the RO's contention that he had not 
provided new and material evidence sufficient to reopen his 
claim.  Thus, although the initial September 2003 notice 
letter was not fully compliant with the requirements set 
forth in Kent because he was not advised of the basis of the 
prior denial or provided a definition and explanation as to 
new and material evidence, he was subsequently advised of 
those bases and the terms new and material evidence were 
defined and explained.  See Kent, supra.  The Board finds 
that a reasonable person would have understood what was 
needed to substantiate a claim to reopen, and that the 
Veteran has not been prejudiced by any deficiency in Kent 
notice.  The Board may proceed with consideration of the 
claim on the merits.   

Since the Board has concluded that the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
 
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  The Board also notes that, until a 
claim is reopened, VA does not have a duty to provide a 
medical examination or obtain a medical opinion.  See 38 
C.F.R. § 3.159(c)(1).  Nevertheless, the Veteran was afforded 
VA examinations in October 2003, May 2006, June 2007, and 
March 2009.

New and Material Evidence

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

To establish service connection for a disorder there must be: 
(1) medical evidence of the current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Gutierrez v. Principi 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)). 

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385 (2008), discussed below, then operates to 
establish when a hearing loss disability can be service 
connected.  Id at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Rating actions are final and binding based on evidence on 
file at the time the Veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2008).  The Veteran has one (1) year from notification of a 
RO decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 
38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2008).  

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105 (2008).   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a) 
(2008), which defines "new and material evidence," was 
revised, effective August 29, 2001.  The instant claim to 
reopen was filed after that date, and the revised definition 
applies.  Under the revised definition, "new evidence" 
means evidence not previously submitted to agency decision 
makers, and "material evidence" means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran asserts that he originally brought a claim for 
service connection for hearing loss in the 1960s.  The Board 
notes the adjudication of several claims for service 
connection during that time period, but no specific mention 
of hearing loss.  The Veteran's first specifically noted 
claim for hearing loss of the right ear was denied in a 
January 1997 rating decision.  The Veteran's claim was denied 
because there was no evidence showing the claimed condition 
existed and was possibly related to service.  The rating 
decision stated there was normal in-service hearing and no 
evidence that any current hearing loss was related to 
service.  There is no correspondence of record expressing 
disagreement with the denial of service connection during the 
appellate time period.  Therefore, the January 1997 rating 
decision is final.  

At the time of the January 1997 decision, the record included 
service treatment records, including enlistment and 
separation audio examinations, and statements submitted by 
the Veteran.  During the Veteran's enlistment examination, he 
scored 15 out of 15 on the whispered and spoken voice tests.  
The Veteran's service treatment records indicate he was 
struck on the left side of his head and face during an 
assault in February 1962.  The Veteran's left zygoma was 
fractured and maxilla was depressed, with infraorbital nerve 
involvement.  His service treatment records, however, are 
silent as to any complaints, treatments or diagnoses of right 
ear hearing loss.   During the Veteran's January 1965 
separation examination, audiological testing indicated 
hearing acuity that did not reach the level of a hearing loss 
disability as defined by 38 C.F.R. § 3.385, even after 
converting the ASA to ISO-ANSI standards.  [Prior to November 
1967, audiometric results were reported in standards set 
forth by the American Standards Association (ASA). Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).]  In short, the Veteran's service 
treatment records are devoid of a finding of chronic right 
ear hearing loss

Since January 1997, potentially relevant evidence received 
includes VA and private treatment records, a transcript from 
a September 2005 RO local hearing, a September 2008 Board 
hearing, multiple VA audiological examinations, and multiple 
statements submitted by the Veteran. 
 
For evidence to be new and material in this matter, it would 
have to tend to show either that the Veteran's right ear 
hearing loss began in service or was otherwise aggravated by 
some event or incident of service.  Moreover, there must be 
medical evidence linking the Veteran's current right ear 
hearing loss to some condition or incident of service.

The new medical evidence indicates the Veteran has a 
diagnosis of chronic right ear hearing loss from March 1997, 
with complaints of hearing loss from January 1997.  The March 
1997 treatment record did not make any findings as to 
etiology.  In July 2003 the Veteran received an 
otolaryngology consult and was diagnosed with mild to 
moderate sensorineural hearing loss of the right ear.  After 
submitting the Veteran's current claim in July 2003, he was 
afforded a VA audiological examination in October 2003.  
During the examination, the Veteran reported difficulty 
hearing in his left ear from the time of a physical assault 
in service, but the right ear was not specifically mentioned, 
other than by omission in that the Veteran felt his left ear 
was his worse hearing ear.   The Veteran reported noise 
exposure in the military from airplane engines, high pitched 
screeching, and artillery.  The Veteran incurred post-service 
noise exposure from loud machinery and grinding, without 
hearing protection, from his work in factories as an 
industrial engineer.  Audiological testing revealed mild, 
sloping to severe sensorineural hearing loss for the right 
ear, with moderate word recognition.  The examiner noted the 
Veteran's normal bilateral hearing at separation from 
service.  Based on the foregoing, the examiner concluded it 
was not at least as likely as not that the Veteran's current 
hearing loss was related to service.

In May 2006, the Veteran was afforded a second VA 
examination.  The examiner noted the Veteran's 1962 in-
service assault and injury and reported the Veteran had 
received an implant in his left ear in 2004 to improve 
hearing in that ear.  Based on the Veteran's reported 
history, the examiner stated, "Secondary to that [1962 in-
service] injury he also has left neurosensory hearing loss."  
The examiner did not attribute any right ear hearing loss to 
the Veteran's 1962 in-service assault or any other incident 
of service.

Based on the May 2006 VA opinion, the Veteran was granted 
service connection for his left ear hearing loss.  The 
Veteran received a third VA examination in June 2007.  At 
that time, the Veteran reported bilateral hearing problems, 
significantly worse in the left ear.  Testing indicated mild 
to moderate sensorineural hearing loss in the right ear, with 
significantly improved word recognition scores.  The examiner 
did not, however, provide an opinion as to etiology.

The Veteran received a final VA examination in March 2009.  
The examiner noted review of the claims file.  Testing 
indicated moderate to moderately severe sensorineural hearing 
loss for the right ear, with excellent speech recognition.  
Again, the examiner did not opine as to etiology.

Based on the above, the Board acknowledges the Veteran has a 
current diagnosis of chronic sensorineural hearing loss of 
the right ear.  However, the Board notes that none of the 
newly submitted medical evidence indicates either that the 
Veteran suffered from a chronic right ear hearing disability 
while in service or within one (1) year of service or links 
any current right ear hearing loss to any incident of the 
Veteran's military service.   As noted above, the only 
evidence of record as to in-service incurrence or aggravation 
is the 1962 personal assault, to which the Veteran's left ear 
hearing disability has been linked, but not the Veteran's 
right ear.  No medical professional has ever attributed the 
Veteran's current right ear hearing loss to any remote 
incident or injury of his military service.  

The Board acknowledges the Veteran's sincere belief that his 
current right ear hearing loss was caused by his military 
service.  However, the Veteran as a lay person has not been 
shown to be capable of making medical conclusions, to include 
linking his right ear hearing loss to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In this regard, the 
Board notes the Veteran is competent to report a continuity 
of hearing problems in his right ear since service.  See 
Charles v. Principi, 16 Vet.App. 370, 374- 75 (2002).  
However, the Veteran does not appear to be alleging a 
continuity of right ear hearing problems since service.  
During his October 2003 VA examination, the Veteran appears 
to have reported only left ear hearing problems following his 
February 1962 physical assault.  During the September 2008 
Board hearing, the Veteran was asked whether his right ear 
hearing problems began in-service.  The Veteran replied, "I 
couldn't really tell, so much to the right ear, I mean I 
could hear, you know..."  

Furthermore, the Board notes the Veteran's lay assertions 
that right ear hearing problems are related to his military 
service were already of record at the time of the last 
denial.  Thus, they are essentially cumulative and do not 
raise a reasonable possibility of substantiating the claim.

As noted, while the additional treatment records and 
examinations constitute new evidence, they are not material 
in that they do not show a possibility of substantiating the 
Veteran's claim.  Indeed, the new evidence serves to do the 
opposite in that the only opinion addressing the possibility 
of a relationship to service is negative.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992) ( holding that evidence that 
is unfavorable to a claimant is not new and material).  
Accordingly, the additional evidence received since January 
1997 is not new and material and the claim may not be 
reopened.  Until the Veteran meets his threshold burden of 
submitting new and material evidence sufficient to reopen his 
claim, the benefit of the doubt doctrine does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for right ear hearing loss 
has not been received and, therefore, the claim to reopen is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


